UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7372


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TYANNA CELESTE ROBINSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:01-cr-00128-NCT-1)


Submitted:   March 29, 2011                 Decided:    April 11, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyanna Celeste Robinson, Appellant Pro Se.   Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyanna Celeste Robinson appeals the district court’s

order   denying   her    18   U.S.C.   § 3582(c)(2)   (2006)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        United States v. Robinson, No. 1:01-cr-

00128-NCT-1 (M.D.N.C. July 15, 2009).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                       2